MR. JUSTICE MORAN, dissenting: The factual background within the opinion is generally correct, except that the record does not support the statement that claimant’s right elbow was fractured. When claimant was asked what treatment had been prescribed by his doctor, he responded, “He told me to soak it in hot water, warm water and move it up and down.” This claimant did for four weeks. It is the rule that, on review, the circuit court will not set aside the findings of the Industrial Commission unless those findings are contrary to the manifest weight of the evidence. I am of the opinion that this rule applies to the amount of the award as well as to the finding of liability. Respondent posited that the instant award exceeds that which is recoverable, according to the schedule of benefits, for the complete loss of a thumb, finger, or toe (among other injuries). The opinion characterizes this approach as “mechanical” and a disagreement with a schedule of benefits enacted by the legislature. I find respondent’s statement to be mere emphasis to show the excessiveness of the present award even as it is compared to the awards allowable for significantly more serious injuries. Claimant’s counsel has stated he found no case in which this court set aside an award because of its excessiveness. Because it has not been done does not mean that it should not or, indeed, could not have been done. I feel that the majority’s formalization of such a limitation undermines a purpose of review and makes the court’s consideration of awards merely a “mechanical” rubber-stamping of the Commission’s discretion. The trial court reluctantly felt compelled, because of the absence of precedence in the reduction of Commission awards, to confirm the determination. It stated, however: “Counsel for the applicant here is correct when he states that the rule in Illinois is not whether or not this Court would come to the same conclusion as the Industrial Commission but whether or not the Industrial Commission’s decision is obviously and clearly wrong. This case is as close to being in my opinion obviously and clearly wrong as any case I have seen on the question of nature and extent of disability. I find the conclusion to be gross quite frankly. I suggest if this kind of case were brought in the Municipal Division of the Circuit Court and if the proofs were presented in the Municipal Court, the award would not exceed $800 let alone $8,000. Here they have determined that this bruise and this hurt to this arm is the equivalent of thirty-five percent of a loss of the right arm although I think that is outrageous. If, to find a Commission’s decision in error, it must be found that such decision is “obviously and clearly wrong,” the extravagance of the instant award would, in my estimation, clearly meet that condition. I would reverse the judgment of the circuit court and remand the cause to that court with directions to set aside the findings of the Industrial Commission and for such further proceedings as may be provided by statute. Taylor Coal Co. v. Industrial Com. (1922), 301 Ill. 548, 553.